In his motion for rehearing appellant stresses only the contention that the lower court erred in rejecting certain testimony offered by appellant for the purpose of showing the mental condition of Henry Alford, alleged co-principal with appellant. The facts surrounding the alleged robbery are stated in our opinion. A review of the record in this case, including the testimony of appellant himself, discloses that there is no question raised but that Henry Alford went into a bank at Nash, Texas, on the occasion charged, presented a pistol, told an officer of the bank to "stick `em up," and to "shove it out here," and that he backed up his demand for money with a threat to blow out the brains of the banker, and that upon being handed $299 in currency he went out to a car at the curb in front of the bank building, in which appellant was, and that said car drove rapidly away. Appellant admits his presence but denies knowing what Alford's purpose was in going into the bank, or that he knew what Alford was doing while in there, or any knowledge of the fact that Alford had gotten any money, and he further denies that he drove the car away from the bank, or was in any other way concerned in the robbery. At the time of appellant's trial it appears from matters stated in his bill of exceptions No. 1, that Alford had been already tried and convicted and was then serving his sentence for said robbery; also that on his trial Alford pleaded insanity. The same testimony introduced on Alford's trial and in his behalf, was that offered by appellant on this trial and the rejection of which is made the basis of this complaint. We hold in our original opinion that such evidence would be of no moment in determining appellant's guilt under the facts of this case, and that consequently no error was committed in rejecting it. In his motion for rehearing appellant contends that we did not apprehend his purpose in offering said testimony, but that we disposed of the matter in a way neither apt nor sound. Examining said bill of exceptions No. 1 in the light of appellant's contention as made in this motion, we observe that the statement of his exception to the action of the court in rejecting this testimony, by the attorney for appellant, occupies about two pages of the record and consists largely of a narration of facts connected with Alford's trial and of the proposed testimony of the witnesses, and of appellant's theory of his defense, said statement of exception concluding as follows:
"Now, the testimony of these witnesses is offered in corroboration of this defendant that he did not know what Alford was doing, and Alford himself didn't know what he was doing, but it was an insane act on the part of Alford himself; and the testimony having further shown that this defendant was in nowise aware or prepared for any such transaction as was staged there at the bank." *Page 195 
It is now ably and ingeniously argued by counsel for appellant that in a case such as the one before us, where the conclusion of guilt of the accused rests upon the presence of the accused with Alford at the time of the robbery, and what was done by the two parties at said time, which fact must be looked to, to establish the acting together of Alford and appellant; that it is going too far to say that the insanity of the chief actor, — the man who went into the bank and presented the pistol and secured the money, — is immaterial. It is insisted that if Alford can be shown to be insane, that this would lend color to the claim of appellant that Alford had not told him of any crime, and that not knowing of any criminal purpose on the part of Alford, would also shed a different light upon appellant's action in the car while Alford was in the bank. To state it otherwise, appellant claims that if Alford by reason of insanity, was incapable of forming and entertaining a criminal intent, there would seem less reason for concluding that he had engaged this appellant in a conspiracy to rob the bank on the occasion charged. There seems force in the contention. Our disposition of the matter in the opinion was from what we conceived to be appellant's contention. Analyzing the evidence rejected by the court, in the light of the construction now urged by appellant, we have concluded that there might arise some state of facts wherein the insanity of the principal actor might be provable, not as a defense per se but as lending color to some theory of the defense. We do not think, however, that the instant case can by any fair reasoning be said to be embraced in such hypothetical class of cases because of its utter failure to support the proposition of Alford's insanity. We have carefully examined the proposed testimony of said witnesses, as given upon the trial of Alford and as proposed would be given by them on this trial if permitted, and which is copied in said bill of exceptions No. 1. From said testimony it appears that Alford had lost his wife some time before the alleged robbery and had deeply grieved, and had seemed to be a changed man, many little things being detailed by said witnesses evidencing peculiarities. No one of said witnesses expressed any opinion that Alford was insane, or that he did not know right from wrong, or that he did not know that it would be wrong to commit a robbery, or to take property not his own. No insane delusion was detailed. It was shown that Alford had been steadily employed, and that but for the fact that he had grieved for his wife and was much concerned about his child, and that he had imbibed large quantities of liquor, and some times took cocaine, there was nothing stated by any witness to indicate insanity. By all of our decisions the burden of proving insanity in a given case rests upon the accused seeking acquittal upon said ground, or benefit from such proof. Unless we could conclude from an examination of this testimony that it would have induced a belief on the part of a jury in some way that Alford was insane, it would be wrong on our part to reverse this case for the rejection of such testimony. *Page 196 
Appellant testified that he had met Alford on the day of the alleged robbery and drove around with him for an hour or two, both of them drinking liquor, and that they drove to the little town of Nash some few miles out from Texarkana. He said that Alford was driving the car and that he stopped the same in front of a bank building, but that he was so drunk at the time that he did not pay much attention, and that he did not know what Alford's purpose was in going into the bank, and that he positively did not drive the car away from the bank, or take any part whatever in what was there done. A number of witnesses testified for the State that when the car stopped in front of the bank and Alford got out, appellant slid over and took the wheel and kept the engine running, and that he was looking into the bank all the time that Alford was in there, and that when the latter reappeared (after having gotten the money) the car was started almost before Alford got on the running board, and that it drove rapidly off. Appellant did not undertake to testify that Alford appeared to him to be insane, or to any other acts on the part of Alford from which such conclusion would legitimately follow. We think a sound rule is that unless the rejected evidence had some probative force or might reasonably appear in some way likely to produce a different result, we should not hold its refusal error.
While only persuasive, we observe that the same facts had been submitted to the jury in Alford's case in which he had sought an acquittal on the ground of insanity, and they had found against him on that issue. We realize that appellant is not bound by such verdict.
Believing the case correctly decided in our original opinion, the motion for rehearing will be overruled.
Overruled.